EXHIBIT 10.08

LOGO [g85849img6.jpg]

*****   Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

EXHIBIT 10.08

Google

Google Inc.

1600 Amphitheatre Parkway

Mountain View, CA 94043

Tel: (650) 623-4000

Fax: (650) 618-1499

Google Services Agreement

ORDER FORM

Google SPD rep: Ned Walley

Google SPD director: Simon Edelstyn

Google sales engineer: Richard Ashley

Google legal contact: Karima Noren

CUSTOMER (FULL LEGAL NAME):

Shopping.com UK Limited

GSA Effective Date:

Dec. 7, 2004

NDA Effective Date:

15 November 2004

attention:

title:

address, city, area, postal code, country:

phone:

fax:

email:

technical contact:

corporate contact information:

Stevan Glanz

Director Business Development

Greater London House

Lower Ground Floor

Hampstead Road

London NW1 7TZ

+ 44 207 255 4695

+ 44 207 387 2112

sglanz@shopping.com

name: Laurent Gibb

billing contact information:

Linda Adams-Avonyo

Office Manager

Greater London House

Lower Ground Floor

Hampstead Road

London NW1 7TZ

+ 44 207 4690

+ 44 207 387 2112

lavonyo@shopping.com

email:lgibb@shopping.com

legal notice to:

Steven Glanz

Director Business Development

Greater London House

Lower Ground Floor

Hampstead Road

London NW1 7TZ

+ 44 207 255 4695

+ 44 207 387 2112

sglanz@shopping.com

tel: + 44 207 255 4699

customer wire transfer info (if applicable):

Netwest plc

City of London Office

PO Box 12258

1 Princes Street

London EC2R 8PA

Bank Account No. 90355547

Bank Sort Code: 600001

VAT/tax number : 760995881

Order Form Effective Date:

Dec. 7, 2004

Initial Service Term: From the Order Form Effective Date to 30 November 2006

ADSENSES SERVICES

ADSENSE FOR SEARCH

AdSense for Search Site: www.dealtime.co.uk, www.uk.shopping.com and other URLs
listed in Exhibit I. Additional URLs may be added by Customer subject to
Google’s prior written approval, which approval shall not be unreasonably
withheld.

Net AdSense for Search Revenues percentage (%) to Customer

89%

specifications

Ads/Results Page min. # 5 wide format # 5; narrow format# 0 Below-the-fold: yes
AdWords link size: as per applicable Exhibits

optional AdSense for Search features: AdSafe

(check the applicable boxes) level: high medium low

to be completed by Google Finance

Customer PO #:

Credit check complete

currency:

US dollar

Euros

other:

Local Dept.

Google

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

This Order Form may be executed in counterparts, including facsimile
counterparts.

 

Google Inc.:   Customer: Shopping.com UK Limited By:   

/s/ Joan Braddi

--------------------------------------------------------------------------------

  By:  

/s/ Ehud Furman

--------------------------------------------------------------------------------

Print name:    Joan Braddi   Print name:   Ehud Furman Title:    VP, Search
Services   Title:   MD, Shopping.com Europe Date:    12.7.04   Date:   1/12/04

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

[GOOGLE LOGO]

 

GSA Order Form Terms and Conditions

 

“GSA” means the ‘Google Services Agreement’ entered into between Google and
Customer with the ‘GSA Effective Date’ stated on this Order Form above.

 

This Order Form (including any special terms and conditions stated in it) shall
be governed by and incorporates by reference the GSA and all defined terms used
in this Order Form have the same meaning as in the GSA unless this Order Form
expressly states otherwise.

 

In the event of any conflict between any special terms and conditions set out in
this Order Form and the GSA, the special terms and conditions set out in this
Order Form will take precedence.

 

Unless otherwise agreed between the parties in writing, Customer’s
implementation of the applicable Services shall be in all material respects in
the form set out in Exhibits A to F to this Order Format. Should Customer desire
to deviate from the user interface set forth in Exhibits A to F, Customer will
submit mockups of such new user interface for approval by Google, which approval
shall not be unreasonably withheld.

 

SPECIAL TERMS AND CONDITIONS

 

1. Competitive Domains

 

Google shall use reasonable endeavours to block AdSense for Search Sets from the
URLs listed in Exhibit G from appearing on the AdSense for Search Site. Subject
to Google’s prior written consent (such consent not be unreasonably withheld),
Exhibit G may be updated by Customer from time to time.

 

2. Service Level Agreement

 

For each Valid Query received by Google from Customer, Google shall (where
available) provide an AdSense for Search Set. Upon receiving an AdSense for
Search Set in response to a Valid Query provided in accordance with the Service
Level Agreement attached hereto as Exhibit H (the “SLA”) Customer shall display
all AdSense for Search Sets without any Google brand attribution and provided
further that in the event of third party connectivity issues, for which Google,
shall not have any responsibility or liability, prevents Customer from receiving
an AdSense for Search Set within ***** after Google’s processing of a Valid
Query, then Customer shall not be obliged to display the AdSense for Search Set
transmitted.

 

3. Additional Termination Rights

 

Notwithstanding clause 14 of the GSA, Customer may terminate this Agreement with
effect on 31 October 2005 by giving at least thirty (30) days prior written
notice of such termination to Google.

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

4. Net AdSense for Search Revenue Percentage

 

4.1 Subject to Google providing Customer with the *****, any ***** shall, unless
Google, in its sole discretion determines otherwise, be incurred by the Customer
in the manner set out in the GSA.

 

4.2 Customer may, after *****, terminate this Agreement by giving at least
thirty (30) days prior written notice to Google (the “Notice of Termination”)
provided that:

 

  (a) termination cannot become effective before the end of the 90 days period
from the date of the *****; and

 

  (b) the right to ***** expires at the ***** from the date on which Customer is
***** for a complete calendar month.

 

4.3 Google shall provide such information as generally made available by Google
to its partners in relation to the *****.

 

5. Google Branding

 

5.1 Customer may at its discretion include Google Brand Features on the AdSense
for Search Site (excluding the Co-Branded AdSense for Search Site).

 

5.2 Customer shall not include any Google Brand Features whatsoever on the
Co-Branded AdSense for Search Site.

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g85849exhibita.jpg]

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT B

 

LOGO [g85849exhibitb.jpg]

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT C

 

LOGO [g85849exhibitc.jpg]

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT D

 

LOGO [g85849exhibitd.jpg]

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT E

 

LOGO [g85849exhibite.jpg]

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT F

 

LOGO [g85849exhibitf.jpg]

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT G

COMPETITIVE SERVICES/BLOCKED URLS

 

1)   ***** 2)   ***** 3)   ***** 4)   ***** 5)   ***** 6)   ***** 7)   ***** 8)
  ***** 9)   ***** 10)   ***** 11)   ***** 12)   ***** 13)   ***** 14)   *****
15)   ***** 16)   ***** 17)   ***** 18)   ***** 19)   ***** 20)   ***** 21)  
***** 22)   ***** 23)   ***** 24)   ***** 25)   ***** 26)   ***** 27)   *****
28)   ***** 29)   ***** 30)   ***** 31)   ***** 32)   ***** 33)   ***** 34)  
***** 35)   ***** 36)   ***** 37)   ***** 38)   ***** 39)   ***** 40)   *****
41)   ***** 42)   ***** 43)   ***** 44)   *****

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

45)   ***** 46)   ***** 47)   ***** 48)   ***** 49)   ***** 50)   ***** 51)  
***** 52)   ***** 53)   ***** 54)   ***** 55)   ***** 56)   ***** 57)   *****
58)   ***** 59)   ***** 60)   ***** 61)   ***** 62)   ***** 63)   ***** 64)  
***** 65)   ***** 66)   ***** 67)   ***** 68)   ***** 69)   ***** 70)   *****
71)   ***** 72)   ***** 73)   ***** 74)   ***** 75)   ***** 76)   ***** 77)  
***** 78)   ***** 79)   ***** 80)   ***** 81)   ***** 82)   ***** 83)   *****
84)   ***** 85)   ***** 86)   ***** 87)   ***** 88)   ***** 89)   *****

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

90)   ***** 91)   ***** 92)   ***** 93)   ***** 94)   ***** 95)   ***** 96)  
***** 97)   ***** 98)   ***** 99)   ***** 100)   ***** 101)   ***** 102)   *****
103)   ***** 104)   ***** 105)   ***** 106)   ***** 107)   ***** 108)   *****
109)   ***** 110)   ***** 111)   ***** 112)   ***** 113)   ***** 114)   *****
115)   ***** 116)   ***** 117)   ***** 118)   ***** 119)   ***** 120)   *****
121)   ***** 122)   ***** 123)   ***** 124)   ***** 125)   ***** 126)   *****
127)   ***** 128)   ***** 129)   ***** 130)   *****

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

EXHIBIT H

 

SERVICE LEVEL AGREEMENT

 

Service Levels:

 

During the Services Term, Google will maintain the service level guidelines
provided under this Exhibit F for the transmission of Queries within the U.S,
provided that Customer does not unreasonably or disproportionately increase its
Query processing volume through Google’s search engine that will result in a
material increase in infrastructure cost for Google to support Customer and/or
adversely affect Google’s ability to process search queries for other Google
customers. In such an event, Google reserves the right to temporarily suspend
providing the Services to Customer and the parties will work together with
respect to increasing Customer’s Query processing capacity, if necessary and as
mutually agreed upon by the parties. Furthermore, the provisions in this Exhibit
F shall only apply provided that: (a) Customer correctly implements the
technical specifications set forth in the Google Data Protocol; (b) Customer’s
DNS client implementation correctly observes the DNS TTL values returned by
Google’s DNS servers (i.e. if Customer’s DNS client does not cache values beyond
the TTL time), and (c) Customer sends valid Queries to the host name provided to
Customer by Google (e.g. XYZ.google.com) and Customer’s client implementation
repeats the DNS lookups at least every 5 seconds in order to pick up any
changes.

 

Google will provide ***** Service Availability over a rolling thirty-day period
(excluding any network outages), as measured and monitored from Google’s
facilities in Mountain View, California, U.S.A. For purposes of this Schedule,
“Service Availability” is defined as the percentage of Valid Queries received by
Google from Customer that are processed by Google’s search engine.

 

Server latency will not exceed an average of ***** over any 24-hour period.
“Server Latency” is measured as the time period between (1) when Google’s search
engine receives a Valid Query from Customer and (2) when Google’s search engine
has processed such Valid Query. Server Latency does not include any time
associated with transmission of the Query from the Customer to Google’s search
engine or transmission of the applicable Results Set(s) from Google’s search
engine to the Customer.

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT I

 

URLs forming part of the AdSense for Search Site

 

www.2020shops.dealtime.co.uk

www.askjeeves.dealtime.co.uk

www.btopenworld.dealtime.co.uk

www.channel5.dealtime.co.uk

www.ciao.dealtime.co.uk

www.computerarts.uk.shopping.com

www.digitalbamera.uk.shopping.com

www.dcviews.dealtime.co.uk

www.diaitalhome.uk.shopping.com

www.dooyoo.dealtime.co.uk

www.easyvalue.com

www.espotting.dealtime.co.uk

eyeconomy.dealtime.co.uk

www.find-uk.dealtime.co.uk

www.futurenet.dealtime.co.uk

www.gaydar.dealtinne.co.uk

wwvv.google.dealtime.co.uk

www.goto.dealtime.co.uk

www.guardian.dealtime.co.uk

www.info.dealtime.co.uk

www.itreviews.dealtime.co.uk

www.looksmart.dealtime.co.uk

www.loot.dealtime.co.uk

www.myvillaqe.dealtime.co.uk

myeweb.dealtime.co.uk

www.pcplus.uk.shoppinq.com

www.photobox.dealtime.co.uk

www.pricewatch.dealtime.co.uk

www.rainbow.dealtime.co.uk

www.splashdvd.dealtime.co.uk

www.startups.dealtime.co.uk

www51.dealtime.co.uk

www.t3.uk.shopping.com

www.theregister.dealtime.co.uk

www.dealtime.co.uk

www2.dealtime.co.uk

www.searchmesilly.uk.shoppinq.com

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

GOOGLE SERVICES AGREEMENT

 

This Google Services Agreement (“GSA”) is entered into by and between Google
Inc., a company incorporated under the laws of Delaware whose principal place of
business is at 1600 Amphitheatre Parkway, Mountain View, CA 94043 (“Google”) and
Shopping.com UK Limited (company no. 3983025) whose registered office is at
Ground Floor, Greater London House, Hampstead Road, London NW1 7TZ (“Customer”).

 

This GSA shall be effective from the GSA Effective Date. Each Order Form shall
be governed by this GSA and shall become effective on the Order Form Effective
Date.

 

INTRODUCTION

 

(A) Google supplies a range of search and advertising related services.

 

(B) Google and Customer have agreed that Google will provide certain of these
services to Customer.

 

(C) The Services ordered by Customer are identified on one or more separately
stated Order Forms.

 

(D) This GSA together with the terms and conditions of any applicable Order
Form(s) state the terms and conditions under which Google will supply and
Customer may use the Services.

 

AGREED TERMS

 

1. Definitions

 

1.1 In this GSA and any Order Form(s) the following words and phrases shall have
the following meanings:

 

“Above-the-fold” means visible to any End User at a minimum resolution of 800 by
600 pixels without scrolling within a Site page as viewed through an Internet
browser application considered among the top two (2) most widely used from time
to time;

 

“Ad” means: (a) in the context of the AdSense for Content Services, a content
targeted hyperlinked advertisement and (b) in the context of the Adsense for
Search Services, a keyword targeted hyperlinked advertisement;

 

“Additional Costs” means *****;

 

“Additional Cost Notice” means written notice provided by Google to Customer
notifying Customer that Google intends to begin subtracting Additional Costs in
its calculation of Billed Ad Revenues within no less than ninety (90) days of
the date of the Additional Cost Notice;

 

“AdSense for Content Set” means a set of one or more Ads provided by Google as
part of the AdSense for Content Services in accordance with the applicable
Agreement;

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

“AdSense for Content Services” means the provision of content targeted
hyperlinked advertisements in accordance with the applicable Agreement;

 

“AdSense for Content Site” means the property(ies) stated in the applicable
Order Form or as otherwise agreed between the parties in writing from time to
time;

 

“AdSense for Search Results Page” means any Site page which contains any AdSense
for Search Result Set;

 

“AdSense for Search Set” means a set of one or more Ads provided by Google as
part of the AdSense for Search Services in accordance with the applicable
Agreement;

 

“AdSense for Search Services” means the provision of keyword targeted
hyperlinked advertisements in accordance with the applicable Agreement;

 

“AdSense for Search Site” means the property(ies) stated in the applicable Order
Form or as otherwise agreed between the parties in writing from time to time
including the Co-Branded AdSense for Search Sites;

 

“Advertiser Page” means a web page which may be accessed by clicking on any
portion of an Advertising Results Set;

 

“Advertising Results Set” means an AdSense for Content Set and/or an AdSense for
Search Set (as applicable);

 

“Agreement” has the meaning stated in clause 2.4 of this GSA;

 

“Beta Features” means any features which are identified by Google as “Beta” or
are otherwise unsupported under Google’s technical documentation from time to
time;

 

“Billed Ad Revenues” means billed ad revenues from clicks on Advertising Results
Sets delivered pursuant to the Agreement minus, subject to Section 4.1 of the
Order Form, any Additional Costs;

 

“Brand Features” means the trade names, trademarks, service marks, logos, domain
names and other distinctive brand features of each party as owned by such party
from time to time;

 

“Co-Branded AdSense for Search Site” means the properties stated in the
applicable Order Form or as otherwise agreed between the parties in writing from
time to time which are powered by Customer but include Customer’s partners
branding and shall never include Google Brand Features;

 

“Customer Content” means any editorial, text, graphic, audiovisual and other
content that is served to End Users of the Site and that is not provided by
Google;

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

“Downloadable Application” means any instant messaging product, chat
application, email client or application (including “alert software”), other
communication interface, financial data or service application, file viewer or
media player, game or contest program, internet navigation and search assistant
program (including any web page version of such program), browser plug-in, or
similar downloadable or internet accessible application;

 

“End Users” means individual human end users of the Site accessing the Site by
non-automated means;

 

“Google Data Protocol(s)” means the Google data protocol(s) applicable to the
Services being supplied by Google to Customer in accordance with the applicable
Agreement as notified to Customer by Google prior to the Launch Date for those
Services and any revised versions of such protocol(s) that may be notified to
Customer by Google from time to time following such Launch Date;

 

“GSA Effective Date” means the later of the two signature dates at the foot of
this GSA;

 

“Image Search Results Page” means any Site page which contains any Image Search
Result(s);

 

“Image Search Result” means an image search result provided by Google to
Customer as part of the Image Search Services in accordance with the applicable
Agreement;

 

“Image Search Result Set” means a set of one or more image search results
provided by Google to Customer as part of the Image Search Services in
accordance with the applicable Agreement;

 

“Image Search Services” means the provision of image search results in
accordance with the applicable Agreement;

 

“Image Search Site” means the property(ies) stated in the applicable Order Form
or as otherwise agreed between the parties in writing from time to time;

 

“Initial Services Term” means the Initial Services Term as stated in the
applicable Order Form;

 

“Intellectual Property Rights” means all copyright; moral rights; patent rights;
trade or service marks; design right; semiconductor topography rights; rights in
or relating to databases; rights in or relating to confidential information;
rights in relation to domain names; privacy or publicity rights and any other
intellectual property rights (registered or unregistered) throughout the world;
including all rights of reversion and rights to any applications and pending
registrations and the right to sue for and recover damages for past
infringements;

 

“Invalidating Act” means any of the actions in clauses 5.1(h) and 5.1(i) of this
GSA;

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

“Launch Date” means the date on which Google notifies Customer in accordance
with clause 3.5(b) that Customer may put its implementation of the applicable
Services (as approved by Google) into live use;

 

“NDA” means the non disclosure agreement entered into by the parties the
effective date of which is stated on the Order Form(s);

 

“Net AdSense for Content Revenues” means Billed Ad Revenues from Qualifying Ads
minus *****;

 

“Net AdSense for Search Revenues” means Billed Ad Revenues from Qualifying Ads
minus *****;

 

“Non-Qualifying Advertising Results” means (a) any fraudulent impressions of
Advertising Results Sets generated by any person, bot, automated program or any
similar device or clicks generated on any Advertising Results Sets through any
Invalidating Acts or impressions or clicks which are generated or recorded in
error, in each case as reasonably determined by Google; (b) impressions of
Advertising Results Sets or clicks on Advertising Results Sets delivered to End
Users through an implementation which is not initially approved by Google
pursuant to the Agreement or which subsequently fails to meet Google’s technical
requirements and specifications or is otherwise not in accordance with the
Agreement; (c) Advertising Results Sets that consist of Google house ads for
which Google does not receive any payment from the advertiser; (d) any
impressions of Advertising Results Sets or clicks on Advertising Results Sets
generated by tests carried out by Google from time to time;

 

“Order Form” means a fully executed Google order form which incorporates this
GSA;

 

“Order Form Effective Date” means the effective date of the applicable Order
Form as stated on that Order Form or, if no date is stated, the later of the two
signature dates at the foot of that Order Form;

 

“Qualifying Ads” means Ads (excluding Non-Qualifying Advertising Results)
displayed on the AdSense for Content Site or AdSense for Search Site (as
applicable) in accordance with the applicable Agreement(s);

 

“Query” means a search query entered on the Site by an End User by way of a
search box or other similar means implemented in accordance with the Agreement
which is transmitted by Customer to Google in order to obtain Search Results;

 

“Referring Page” means a third party web page on which the full size version of
an image the URL for the thumbnail version of which is provided as part of an
Image Results Set appears;

 

“Request” means a request for an AdSense for Content Set generated by an End
User accessing a web page on the AdSense for Content Site on which the Customer
has

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------

implemented the AdSense for Content Services in accordance with the applicable
Google Data Protocol;

 

“Results Page” means an Image Search Results Page or WebSearch Results Page (as
applicable);

 

“Search Result(s)” means any WebSearch Result(s) or Image Search Result(s) (as
applicable);

 

“Search Result Set” means a WebSearch Results Set or an Image Search Results Set
(as applicable);

 

“Search Services” means the WebSearch Services and/or the Image Search Services
(as applicable);

 

“Services” means the AdSense for Search Services, AdSense for Content Services,
WebSearch Services and/or Image Search Services (as applicable);

 

“Services Term” means the term stated in clause 2.5;

 

“Site” means the AdSense for Search Site, AdSense for Content Site, WebSearch
Site and/or Image Search Site (as applicable).

 

“Valid Query” means a Query received by Google which (i) is from a list of
approved internet protocol addresses provided to Goggle by Customer prior to
implementation of any Services (as modified by Customer upon forty-eight (48)
hours notice to Google via the online Google Search Administration Console
located at: http://console.Qoogle.com, or such other URL as may be updated by
Google from time to time; (ii) contains a unique alphanumeric code provided by
Google; and (iii) is formatted by Customer in accordance with the applicable
Google Data Protocol requirements;

 

“WebSearch Results Page” means any Site page which contains any WebSearch
Result(s);

 

“WebSearch Result” means a web search result provided by Google to Customer as
part of the WebSearch Services in accordance with the applicable Agreement;

 

“WebSearch Result Set” means a set of one or more (but no more than ten) web
search results provided by Google to Customer as part of the WebSearch Services
in accordance with the applicable Agreement;

 

“WebSearch Services” means the provision of Web search results in accordance
with the applicable Agreement; and

 

“WebSearch Site” means the property(ies) stated in the applicable Order Form or
as otherwise agreed between the parties in writing from time to time.

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

5



--------------------------------------------------------------------------------

1.2 The headings to the clauses of this GSA and any Order Forms are for ease of
reference only and shall not affect the interpretation or construction of this
GSA andlor any Agreement.

 

1.3 Reference to any statute or statutory provision includes a reference to that
statute or statutory provision as from time to time amended, extended or
re-enacted.

 

2. Order Forms and Services Terms

 

2.1 This GSA contains general terms relating to the provision by Google from
time to time of Services. Google shall provide such Services in accordance with
this GSA as the parties shall agree from time to time.

 

2.2 Before Google provides any such Services, Google and Customer will in each
case first agree in relation to such Services:

 

  (a) exactly what Services are to be supplied;

 

  (b) any other relevant details.

 

in each case all of this information will be included in an Order Form.

 

2.3 If any Order Form conflicts with the provisions of this GSA then the
provisions of that Order Form will take precedence in relation to the Services
to be supplied in accordance with that Order Form. In the event of conflicting
Order Forms, any subsequent Order Form shall take precedence over any prior
conflicting Order Form.

 

2.4 Each agreed Order Form will form a separate agreement (an “Agreement”)
between Customer and Google on the terms contained in the Order Form and in this
GSA. Each Agreement will be separately terminable by either party in accordance
with clause 14.

 

2.5 For each Agreement entered into between Google and Customer, the term of
such Agreement shall commence on the Order Form Effective Date and shall
continue for the period of the applicable Initial Services Term and, if renewed
in accordance with this clause, for the applicable renewal period, unless
earlier terminated as provided in this GSA or the applicable Order Form. An
Agreement may be renewed at the end of the applicable Initial Services Term only
upon mutual written agreement of the parties. If an Agreement is not renewed,
then it will automatically expire at the end of the applicable Initial Services
Term.

 

3. Services

 

3.1 General

 

(a) Implementation of the Services on the Site is conditional upon the Site
being wholly owned or operated exclusively by Customer on its servers. Customer
may modify or add additional URLs to those comprising the Site with Google’s
prior written consent.

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

6



--------------------------------------------------------------------------------

(b) Certain Services may include Beta Features. Beta Features are provided “as
is” and any use of them shall be solely at Customer’s own risk. Google reserves
the right, in its sole discretion, to include or cease providing Beta Features
as part of any Services at any time.

 

3.2 Search Services (if ordered)

 

3.2.1 WebSearch Services (if ordered)

 

(a) (Google shall, from the Launch Date:

 

  (i) for each Valid Query received by it, where available transmit to Customer
a set of up to ***** WebSearch Results;

 

  (ii) if ‘Language Restrict’ is selected on the applicable Order Form, assist
Customer in limiting WebSearch Results to web pages in the language(s) specified
on the Order Form;

 

  (iii) if ‘Country Restrict’ is selected on the applicable Order Form, assist
Customer in limiting WebSearch Results to web pages served from the country(ies)
specified on the Order Form; and

 

  (iv) if ‘Safe Search’ is selected on the applicable Order Form, assist
Customer in preventing English only language-based sexually explicit search
results from appearing in WebSearch Results; and

 

  (v) within ***** of the end of each month during the Services Term, provide
Customer with WebSearch Services usage reports in the form generally made
available at that time or as otherwise may be provided online.

 

(b) Customer acknowledges and agrees that Google does not commit that all
WebSearch Results will be limited to the languages and/or countries specified or
that all objectionable WebSearch Results will be prevented.

 

3.2.2 Image Search Services (if ordered)

 

(a) Google shall, from the Launch Date:

 

  (i) for each Valid Query received by it, where available transmit to Customer
a set of Image Search Results consisting of a thumbnail version of each image
(if available) and the URL for each Referring Page;

 

  (ii) if ‘Safe Search’ is selected on the applicable Order Form, assist
Customer in preventing sexually explicit images displayed on English only
language-based web sites from appearing in Image Search Results;

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

7



--------------------------------------------------------------------------------

  (iii) within ***** of the end of each month during the Services Term, provide
Customer with Image Search Services usage reports in the form generally made
available at that time or as otherwise may be provided online.

 

(b) Customer acknowledges and agrees that Google does not commit that all
objectionable Image Search Results will be prevented.

 

3.2.3 All Search Services (if ordered)

 

(a) Customer shall, from the Launch Date:

 

  (i) send all Queries received by Customer from End Users (without editing,
modifying or filtering such Queries individually or in the aggregate) to Google
in accordance with the applicable Google Data Protocol and otherwise in
compliance with the requirements stated in the Agreement for processing by
Google;

 

  (ii) implement on the Site a search box which, provided this has been agreed
in advance by Google, together with each Results Page shall conspicuously
display a text and/or graphic module, in a form provided by Google from time to
time, that unambiguously indicates that the Search Results are provided by
Google;

 

  (iii) display the Search Results on the applicable Site;

 

  (iv) ensure that its implementation of the Search Services, including but not
limited to each Results Page, conforms with Google’s brand treatment guidelines
in effect from time to time, which are located at http://console.google.com (or
such other URL as may be updated by Google from time to time); and

 

  (v) ensure that each Results Page is in all material respects in the form set
out in the applicable Exhibit(s) to the applicable Order Form, unless otherwise
agreed in writing between the parties.

 

(b) In the event that Customer uses any Search Results in a manner inconsistent
with this clause 3.2, Google shall have the right to suspend Customer’s right to
use the relevant Search Services (or any part of them) with immediate effect
until such time as, in Google’s reasonable opinion, Customer has taken all
necessary steps to rectify such inconsistent use.

 

3.2.4 Image Search Services (if ordered)

 

In addition to the obligations set out in clause 3.2.3, Customer shall, from the
Launch Date take reasonable steps to minimise any legal risks, including but not
limited to:

 

(a) ensuring that each Image Search Results Page is similar to the image search
results page used by Google on its own web site;

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

8



--------------------------------------------------------------------------------

(b) either (i) linking only to the Referring Page if the image is selected by an
End User (but not displaying the image separately from the Referring Page at a
size larger than the thumbnail) or (ii) always displaying the Referring Page
with the image (and not solely the image), as Google does on its own web site,
if the image is selected by an End User; and

 

(c) not displaying any advertising on any Image Search Results Page and/or in
connection with any Referring Page.

 

3.3 AdSense for Search (if ordered)

 

(a) Google shall, from the Launch Date:

 

  (i) for each Valid Query (excluding any Queries relating to Image Search
Services) received by it, where available provide to Customer an Adsense for
Search Set comprising at least the minimum number of Ads stated in the
applicable Order Form for display on the AdSense for Search Site;

 

  (ii) if ‘AdSafe’ is selected on the applicable Order Form, assist Customer in
preventing English only language-based sexually explicit advertising from
appearing in AdSense for Search Set(s). Customer acknowledges and agrees that
Google does not commit that all objectionable Ads will be prevented; and

 

  (iii) within ***** of the end of each calendar month during the Services Term,
provide Customer with AdSense for Search revenue reports in the form generally
made available at that time or as otherwise may be provided online.

 

(b) Customer shall, from the Launch Date:

 

  (i) for any and all Queries (excluding any Queries relating to Image Search
Services) received by Customer from End Users, (without editing, modifying or
filtering such Queries individually or in the aggregate) send such Queries to
Google in accordance with the applicable Google Data Protocol.;

 

  (ii) request from Google no fewer than the minimum number of Ads per AdSense
for Search Results Page stated in the applicable Order Form;

 

  (iii) ensure that all requests for AdSense for Search Sets sent by Customer to
Google shall include End User IP address and user agent information to allow
Google to better target advertisements and assist in preventing spam, automated
Queries and other fraudulent activities;

 

  (iv) ensure that no AdSense for Search Sets requests sent by Customer to
Google contain information that is or may be personally identifiable;

 

  (v) display each AdSense for Search Set to End Users on the relevant Site page
and ensure that each Site page containing any AdSense for Search Set(s) shall
conform to the specifications stated in the applicable Order Form;

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

9



--------------------------------------------------------------------------------

  (vi) ensure that each Site page containing any AdSense for Search Set(s)
conforms to Google’s brand treatment guidelines in effect from time to time
which are located at http://console.000cile.com, or such other URL as may be
updated by Google from time to time;

 

  (vii) ensure that its implementation of the AdSense for Search Services is in
all material respects in the form set out in the applicable Exhibit(s) to the
applicable Order Form, unless otherwise agreed in writing between the parties;

 

  (viii) unambiguously mark each AdSense for Search Set as “Sponsored Links” or
other equivalent designation indicating that the Ad(s) contained in the AdSense
for Search Set are linked advertisements, and distinct from search results;

 

not hinder, truncate or obstruct in any way the display of the full text of any
Ad as provided by Google (including without limitation through the use of
pop-ups, popunders or similar graphical units).

 

(c) Customer shall:

 

  (i) not set up, configure or implement the Site(s) or any successor Sites in
such a way that they include any search services (other than Image Search
Services) which allow End Users to submit search queries via the Site(s) which
are not Queries and/or which are otherwise not, or are unable to be, sent to
Google by the applicable Google Data Protocol so as to generate a request for an
AdSense for Search Set in accordance with the applicable Agreement; and

 

  (ii) implement the AdSense for Search Services in such a way that all search
queries (other than in relation to Image Search Services) submitted by End Users
via the Site(s) are sent to Google by the applicable Google Data Protocol so as
to generate a request for AdSense for Search Set in accordance with the
Agreement.

 

3.4 AdSense for Content (if ordered)

 

(a) Google shall, from the Launch Date:

 

  (i) for each Request received by it in accordance with the applicable Google
Data Protocol, where available provide an AdSense for Content Set to Customer
for display on the AdSense for Content Site;

 

  (ii) if ‘AdSafe’ is selected on the applicable Order Form, assist Customer in
preventing English only language-based sexually explicit advertising from
appearing in AdSense for Content Set(s). Customer acknowledges and agrees that
Google does not commit that all objectionable Ads will be prevented; and

 

  (iii) within ***** of the end of each month after the Launch Date during the
Services Term, provide Customer with AdSense for Content revenue reports in the
form generally made available at that time or as otherwise may be provided
online.

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

10



--------------------------------------------------------------------------------

(b) Customer shall, from the Launch Date:

 

  (i) ensure that the AdSense for Content Services are implemented on the
AdSense for Content Site in accordance with the applicable Google Data Protocol
and Google’s technical requirements and specifications as notified to Customer
from time to time so that each time an End User accesses a web page on the
AdSense for Content Site this will generate a Request to Google;

 

  (ii) ensure that each AdSense for Content Set conforms to the specifications
stated in the applicable Order Form and that its implementation of the AdSense
for Content Services is in all material respects in the form set out in the
applicable Exhibit(s) to the applicable Order Form, unless otherwise agreed in
writing between the parties.

 

(c) Customer shall not:

 

  (i) display more than ***** AdSense for Content Set per web page on the
AdSense for Content Site, unless agreed in writing in advance by Google;

 

  (ii) edit, modify or disable its AdSense for Content Services implementation
(or any portion thereof) at any time;

 

  (iii) minimise, edit or remove any AdSense for Content Set(s) or any Ad(s)
contained in such AdSense for Content Set(s) from display unless approved in
writing in advance by Google; or

 

  (iv) hinder, truncate or obstruct in any way the display of the full text of
any Ad as provided by Google (including without limitation through the use of
pop-ups, popunders or similar graphical units);

 

(d) Customer shall keep Google informed of all planned material changes to the
design and content of the AdSense for Content Site and as early in the process
as is feasible identify to Google any additional advertising inventory in any
newly created area of the AdSense for Content Site. Customer and Google shall
cooperate in identifying those portions, if any, of the additional inventory on
which Customer would seek to implement AdSense for Content Services.

 

3.5 Implementation of Services

 

(a) For each Agreement, the parties will each use their reasonable endeavours to
assist each other in implementation of the Services on the Site and to ensure
that the Launch Date is reached in an estimated time frame of ***** from the
Order Form Effective Date or such other longer time frame as agreed between the
parties in writing. Customer acknowledges that in order for such estimated time
frame to be met Customer will have to ensure that it complies with all Google’s
technical requirements in relation to such implementation.

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

11



--------------------------------------------------------------------------------

(b) For each Agreement, once Google’s technical and account management personnel
are satisfied that Customer has properly implemented the Services on the Site in
accordance with Google’s technical and, subject to clause 5 of the applicable
Order Form, branding requirements and otherwise in accordance with the Agreement
and have approved the implementation (such approval not to be unreasonably
withheld or delayed), then Google will notify Customer that it may put its
implementation of the Services (as approved by Google) into live use. This
notification will be by way of e-mail or such other means as Google shalt
reasonably decide. Customer will not put its implementation of the Services into
live use until it has received this notification from Google.

 

(c) Google grants to Customer a non-exclusive and non-sublicensable licence
during the applicable Services Term to use the applicable Google Data
Protocol(s) as supplied to Customer by Google solely for the purpose of
implementing the applicable Services and transmitting Queries and other required
information to Google in accordance with Google’s technical requirements as
notified to Customer from time to time.

 

(d) Unless otherwise agreed between the parties in writing, Customer’s
implementation of the applicable Services shall be in all material respects in
the form set out in the applicable Exhibit(s) to the applicable Order Form(s).
Customer will not make any material changes to the implementation of the
Services without Google’s prior written agreement. Material changes to the
implementation will include (but not be limited to) any changes in relation to
the display of AdSense for Search Sets or AdSense for Content Sets such as
changes to the format (including colour or font) in which these are displayed,
their placement on the Site, the extent to which they are clickable and/or any
changes in the usage of any Google Brand Features or other attribution or
similar wording.

 

(e) Customer shall ensure that all Services are implemented in accordance with
the applicable Google Data Protocol(s) and in accordance with Google’s technical
requirements for such Services as notified to Customer from time to time. Once
the Services have been implemented, Customer will not make any changes which
might affect the implementation of the Services on the Site (including but not
limited to, where applicable, altering its advertising serving system) without
providing ***** prior written notice to Google.

 

(f) Google shall have the right to modify any Google Data Protocol(s) and/or
technical specifications at any time in its sole reasonable discretion. Where
applicable, Customer shall implement such modifications no later than *****
after receipt thereof.

 

(g) For each Agreement, during the applicable Services Term, the parties shall
meet (or, if agreed, hold a conference call) at such times and dates as agreed
from time to time to discuss service performance and financial performance and
how these might be optimised.

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

12



--------------------------------------------------------------------------------

4. Support Services

 

For each Agreement, Google shall provide technical support services to Customer
during the applicable Services Term in accordance with Google’s support
guidelines in effect from time to time. Prior to making any support request to
Google, Customer shall first use its best endeavours to fix any error, bug,
malfunction, or network connectivity defect on its own without any escalation to
Google. Thereafter, the `Technical Contact’ indicated on the applicable Order
Form may submit a request for support via email to the applicable Google alias
stated below, or such other email address that Google may provide with advance
notice from time to time. Customer shall provide support services to End Users
at its own expense. Google shall not be responsible for providing any End User
support services.

 

? ***** (for WebSearch Services and/or Image Search Services requests)

 

? ***** (for AdSense for Search requests)

 

? ***** (for AdSense for Content requests)

 

5. Customer’s Obligations

 

5.1 Customer shall not, and shall not allow any third party to:

 

(a) edit, modify, truncate, filter or change the information contained in any
Search Results and/or Advertising Results Set (or the order of it) without
Google’s prior written consent, including, but not limited to commingling Search
Results and/or Advertising Results Sets with non-Google provided search results
or advertising;

 

(b) frame:

 

  (i) any Site page containing any Advertising Results Set and/or any Search
Results;

 

  (ii) any Advertiser Page; and/or

 

  (iii) any Search Results;

 

(c) redirect an End User away from the Advertiser Page, provide a version of the
Advertiser Page different from the page an End User would access by going
directly to the Advertiser Page or intersperse any content between an
Advertising Results Set and any Advertiser Page;

 

(d) display any Search Results and/or Advertising Results Sets to any third
parties other than End Users;

 

(e) enter into any arrangement or agreement under which *****, except that
nothing in this paragraph shall prohibit Customer from *****, the *****, or any
other Google related information whatsoever;

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

13



--------------------------------------------------------------------------------

(f) display any Search Results and/or Advertising Results Sets in pop-up,
pop-under, exit windows, expanding buttons, or animation or other similar
methods;

 

(g) minimise or remove the full and complete display of any Site page which
includes any Search Results and/or Advertising Results Sets and/or Ads, and the
corresponding web pages and/or Advertiser Pages accessed by clicking on any
portions thereof or inhibit the full and complete display of any Search Results
and/or Advertising Results Sets and/or Ads and the corresponding web pages
and/or Advertiser Pages accessed by clicking on any portions thereof;

 

(h) directly or indirectly generate clicks on Advertising Results Sets through
any automated, deceptive or fraudulent means (including, but not limited to,
click spam, robots, macro programs, and internet agents);

 

(i) encourage or require End Users or other persons, either with or without
their knowledge, to click on Advertising Results Sets through offering
incentives or any other methods that are manipulative, deceptive, malicious or
fraudulent; or

 

(j) provide End Users with access to any Search Results andlor Advertising
Results Sets through any Downloadable Application or otherwise provide End Users
with access to any Search Results and/or Advertising Results Sets other than by
displaying such Search Results and/or Advertising Results Sets on a page on the
Site in accordance with the applicable Agreement(s).

 

5.2 Customer shall ensure that the Site does not contain any pornographic,
hate-related, violent or otherwise offensive content or contain any other
material, products or services that violate or encourage conduct that would
violate any criminal laws, any other applicable laws, or any third party rights.

 

5.3 Customer shall not, and shall not allow any third party to:

 

(a) modify, adapt, translate, prepare derivative works from or decompile,
reverse engineer, disassemble or otherwise attempt to derive source code from
(except to the extent allowed by law) any Services, the Google Data Protocol(s),
or any other Google technology, content, data, routines, algorithms, methods,
ideas design, user interface techniques, software, materials and/or
documentation;

 

(b) remove, deface, obscure, or alter Google’s copyright notice, trademarks or
other proprietary rights notices affixed to or provided or displayed as part of
any Services, the Google Data Protocol(s), or any other Google technology,
software, materials and/or documentation;

 

(c) “crawl”, “spider”, index or in any non-transitory manner store or cache
information obtained from the Services (including, but not limited to, Search
Results and/or Advertising Results, or any part, copy or derivative thereof);

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

14



--------------------------------------------------------------------------------

(d) transfer, sell, lease, syndicate, sub-syndicate, lend, or use for
co-branding, timesharing, service bureau or other unauthorised purposes any
Services or access thereto (including, but not limited to Search Results and/or
Advertising Results Sets, or any part, copy or derivative thereof);

 

(e) directly or indirectly access, launch and/or activate the Services through
or from any software application or means other than the Site;

 

(f) engage in any action or practice that in Google’s reasonable opinion
reflects poorly on Google or otherwise disparages or devalues Google’s
reputation or goodwill; or

 

(g) create or attempt to create a substitute service or product through use of
any of the Services or proprietary information related to them.

 

5.4 Customer shall not place anything on the Site that in any way implies that
Google is responsible for the contents of any Search Results or Advertising
Results Sets provided by it or for any web sites accessed via such Search
Results or Advertising Results Sets.

 

5.5 Customer shall be responsible for any use of or access to the Services which
is not in compliance with the terms of the Agreement or not otherwise approved
by Google, and Customer shall monitor and disable any such access or use
(including, but not limited to, by bots, spammers or any third party sites).
Furthermore, at all times during the Services Term, Google reserves final
approval authority with respect to the *****, and in the event Google
disapproves of such *****, Google shall have the right, upon written notice to
Customer, to ***** until such time as Customer ***** as reasonably required and
determined by Google.

 

5.6 Google may send uncompensated test Queries to or make uncompensated clicks
on any Advertising Results Sets displayed on the Site at any time to verify
Customer’s compliance with any requirements contained in the applicable
Agreement(s).

 

6. Exclusivity

 

For each Agreement Customer agrees that during the applicable Services Term
Customer shall not implement on the applicable Site ***** under the Agreement or
which are *****. This includes ***** (or any of their respective subsidiaries or
holding companies or any subsidiaries of their respective holding companies (in
each case as defined in s736 of the Companies Act 1989)) which are *****.

 

7. Intellectual Property Rights

 

7.1 Google shall own all right, title and interest, including without limitation
all Intellectual Property Rights, relating to the Services (and any derivative
works or enhancements thereof), including but not limited to, all software,
technology, information, content, materials, guidelines, documentation, and the
Google Data Protocol(s). Customer shall

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

15



--------------------------------------------------------------------------------

not acquire any right, title, or interest therein, except for the limited use
rights expressly set forth in the Agreement. Any rights not expressly granted
herein are deemed withheld.

 

7.2 Customer, its licensors, or other applicable third party providers shall own
all Intellectual Property Rights in and to Customer Content. Google shall not
acquire any right, title or interest in or to Customer Content, except as
provided in this GSA and/or any applicable Order Form.

 

8. Trade mark licence

 

8.1 Each party shall own all right, title and interest, including without
limitation all Intellectual Property Rights, relating to its Brand Features.

 

8.2 For each Agreement Google hereby grants to Customer a non-exclusive and
non-sublicensable licence during the applicable Services Term to display the
Google name and logo and such other of the Google Brand Features as expressly
authorised by Google in the applicable Agreement on the applicable Site solely
for the purposes of fulfilling Customer’s obligations to Google as stated in the
applicable Agreement and provided that all such use by Customer is in accordance
with the agreed implementation of the Site as set out in the applicable Order
Form (or as varied by agreement in writing between the parties from time to
time) and Google’s reasonable instructions from time to time. Furthermore,
Customer agrees to adhere to Google’s then current Brand Feature use guidelines,
and any content contained or referenced therein, which may be found at the
following URL: http://www.google.com/permissions/guidelines.html (or such other
URL Google may provide from time to time).

 

8.3 Customer hereby grants to Google a non-exclusive and non-sublicensable
licence during the term of this GSA to include Customer’s name and logo in
presentations, marketing materials, customer lists and web site listings of
customers.

 

8.4 Except as stated in this GSA and/or any applicable Order Forms, neither
party acquires any right, title or interest in or to the other party’s Brand
Features. All use by Google of Customer Brand Features (including any goodwill
associated therewith) shall inure to the benefit of Customer and all use by
Customer of Google Brand Features (including any goodwill associated therewith)
shall inure to the benefit of Google. No party shall challenge or assist others
to challenge the Brand Features of the other party (except to protect such
party’s rights with respect to its own Brand Features) or the registration
thereof by the other party, nor shall either party attempt to register any Brand
Features or domain names that are confusingly similar to those of the other
party.

 

9. Payment

 

The fees and payment terms for all Services shall be as set out in this clause 9
unless expressly stated otherwise in the applicable Order Form.

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

16



--------------------------------------------------------------------------------

9.1 Search Services (if ordered)

 

(a) Customer shall pay to Google on the Order Form Effective Date:

 

  (i) the non-refundable annual service and support fee (if any) stated on the
applicable Order Form; and

 

  (ii) the first payment of the monthly search fee minimum payment (if any)
stated on the applicable Order Form.

 

(b) Customer shall pay all other WebSearch fees and/or Image Search fees stated
on the applicable Order Form to Google within ***** of the date of invoice.

 

(c) The number of sets of Search Results transmitted to Customer as reported by
Google shall be the number used in calculating payments owed to Google under the
applicable Agreement.

 

(d) Google shall invoice Customer for all Search Services by the last day of the
calendar month following the calendar month during which such Search Services
are rendered.

 

(e) Google shall have the right to charge interest at the rate of *****% per
annum above the base rate of ***** from time to time, from the due date until
the date of actual payment, whether before or after judgment, on any fee for
Search Services which is overdue.

 

9.2 AdSense for Search Services (if ordered)

 

Google shall pay to Customer by the ***** in which the AdSense for Search Sets
were displayed, the percentage of Net AdSense for Search Revenues stated in the
applicable Order Form for clicks on Qualifying Ads.

 

9.3 AdSense for Content Services (if ordered)

 

Google shall pay to Customer by the ***** in which the AdSense for Content Sets
were displayed, the percentage of Net AdSense for Content Revenues stated in the
applicable Order Form for clicks on Qualifying Ads.

 

9.4 All AdSense Services (if ordered)

 

(a) Google shall not be liable for payment for or in relation to any
Non-Qualifying Advertising Results.

 

(b) The number of clicks on Advertising Results Sets as reported by Google shall
be the number used in calculating payments owed to Customer under the applicable
Agreement.

 

(c) Customer shall have the right to charge interest at the rate of *****% per
annum above the base rate of ***** from time to time, from the due date until
the date of actual payment, whether before or after judgment, on any payments to
be made by Google to Customer in relation to the AdSense for Search Services or
AdSense for Content Services

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

17



--------------------------------------------------------------------------------

(as applicable) which are overdue, provided that Customer shall not have the
right to charge interest on any amounts set off by Google in accordance with
clause 9.5(h).

 

9.5 All Services

 

(a) All payments under this GSA and/or any Agreement(s) are exclusive of taxes
imposed by any governmental entity. Customer shall pay any applicable taxes,
including sales, use, personal property, value-added, excise, customs fees,
import duties or stamp duties or other taxes and duties imposed by governmental
agencies of whatever kind and imposed with respect to the transactions for
Services provided by Google under any Agreement, including penalties and
interest, but specifically excluding taxes based upon Google’s net income. When
Google has the legal obligation to collect any applicable taxes, the appropriate
amount shall be invoiced to and paid by Customer “*****” from the date of
invoice or other notification. Customer shall promptly provide Google with such
documentation as may be required by the applicable taxation and other
authorities in order for Google to process payments hereunder, including,
without limitation (i) original or certified copies of all tax payments or other
sufficient evidence of tax payments at the time such payments are made by
Customer pursuant to the applicable Agreement or (ii) a valid certificate of
Customer’s exemption from obligation to pay such taxes as authorized by the
appropriate taxing authority; and Google may withhold any payments required to
be made hereunder until Customer has provided such documentation.

 

(b) Google’s obligation to pay Customer shall commence on the Launch Date.

 

(c) All payments due to Google or to Customer shall be in the currency specified
in the applicable Order Form.

 

(d) If paid in US dollars, payments to Google shall be made by telegraphic
transfer to:

 

*****   ABA# *****/SWIFT: *****   Account # *****    

 

Palo Alto, California USA               Google, Inc.   Federal Tax I.D. # *****
   

 

(e) If paid in Euros, payments to Google shall be made by telegraphic transfer
to:

 

Bank: *****      SWIFT: *****      Accnt #: *****    Accnt Name: *****

 

Reference: for further credit Google, Inc.

 

(f) Payments to Customer (if by telegraphic transfer) shall be made to the
account specified in the applicable Order Form. Customer acknowledges that
Google may, at its option, set off any payment obligations to Customer it may
incur under any Agreement against any fees owed and not yet paid by Customer
under that Agreement and/or any other

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

18



--------------------------------------------------------------------------------

Agreement(s) and/or any other agreements between Google and Customer, in
addition to any other rights and remedies Google may have.

 

10. Warranties

 

10.1 Each party warrants to the other that it has full power and authority to
enter into this GSA and any applicable Agreement(s).

 

10.2 Google warrants to Customer that it will provide the Services with
reasonable care and skill.

 

10.3 Customer warrants to Google that:

 

(a) it shall only use information provided by Google (including Search Results
and/or Advertising Results Sets) in a manner that complies with applicable laws;
and

 

(b) it will use reasonable care and skill in complying with its obligations
under this GSA and any Agreement(s).

 

10.4 Google does not warrant that the Services (or any of them) will meet all of
Customer’s requirements or that performance of the Services (or any of them)
will be uninterrupted, virus-free, secure or error-free.

 

10.5 No conditions, warranties or other terms apply to any Services or to any
other goods or services supplied by Google under this GSA and/or any
Agreement(s) except to the extent that they are expressly set out in this GSA
and/or the applicable Agreement(s). Subject to clause 12.1, no implied
conditions, warranties or other terms apply (including any implied terms as to
satisfactory quality, fitness for purpose or conformance with description).

 

10.6 Google will not be liable for any breach of warranty under this GSA or any
Agreement(s) to the extent that the breach of warranty concerned results from a
failure by Customer to fulfil its obligations under this GSA or any
Agreement(s).

 

11. Indemnities

 

11.1 Google shall defend, or at its option settle, any court proceedings brought
by a third party against Customer based upon a claim that the *****.

 

11.2 In no event shall Google have any obligations or liability under this
clause 11 arising from:

 

  (a) use of any Beta Features;

 

  (b) use of the Image Search Services;

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

19



--------------------------------------------------------------------------------

  (c) use of the Services or Google Brand Features in a modified form or in
combination with materials not furnished by Google, or

 

  (d) any content, information or data provided to Google by Customer, End Users
or any other third parties.

 

11.3 Google, in its sole and reasonable discretion, reserves the right to
terminate Customer’s continued use of any Services or Google Brand Features
which are alleged or believed by Google to infringe.

 

11.4 Customer shall defend, or at its option settle, any court proceedings
brought against Google by a third party based upon:

 

  (a) a claim that the *****;

 

  (b) Google’s use of any Customer Content in compliance with this GSA and/or
the applicable Agreement(s); and/or

 

  (c) Customer’s use of the Services in any manner inconsistent with or in
breach of this GSA and/or any applicable Agreement(s).

 

11.5 Indemnification under this clause 11 shall be limited to payment by the
indemnifying party of all damages and costs finally awarded for such claim, or
settlement costs approved in writing by the indemnifying party.

 

11.6 The indemnification obligations under this clause 11 shall exist only if
the party seeking indemnified party:

 

  (a) promptly notifies the indemnifying party of such claim;

 

  (b) provides the indemnifying party with reasonable information, assistance
and cooperation in defending the lawsuit or proceeding; and

 

  (c) gives the indemnifying party full control and sole authority over the
defence and settlement of such claim. The indemnified party may appoint its own
supervising counsel of its choice at its own expense.

 

11.7 The indemnifying party shall only reimburse the indemnified party for
expenses incurred by the indemnified party with the indemnifying party’s prior
written approval.

 

11.8 This clause 11 states the parties’ entire liability and exclusive remedy
with respect to infringement of a third party’s Intellectual Property rights.

 

12. Limitation of Liability

 

12.1 Nothing in this GSA or any Agreement shall exclude or limit either party’s
liability for:

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

20



--------------------------------------------------------------------------------

  (a) death or personal injury resulting from the negligence of either party or
their servants, agents or employees;

 

  (b) fraud or fraudulent misrepresentation;

 

  (c) breach of any implied condition as to title or quiet enjoyment;

 

  (d) misuse of confidential information.

 

12.2 Save to the extent that this GSA or any Agreement expressly states
otherwise, nothing in this GSA or any Agreement shall exclude or limit either
party’s liability for breach of clause 6 (Exclusivity), breach of clause 11
(Indemnities) or infringement of the other party’s Intellectual Property Rights
or Customer’s liability for breach of the licence to use the applicable Google
Data Protocol(s) granted to it by Google under clause 3.5(c).

 

12.3 Subject to clauses 12.1 and 12.2, neither party shall be liable in
contract, tort (including, without limitation, negligence), pre-contract or
other representations (other than fraudulent misrepresentation) or otherwise
arising out of or in connection with this GSA and/or any Agreement for:

 

  (a) any economic losses (including, without limitation, loss of revenues,
profits, contracts, data, business, anticipated savings or cost of substitute
services);

 

  (b) any loss of goodwill or reputation; or

 

  (c) any special, indirect or consequential losses;

 

in any case, whether or not such losses were within the contemplation of the
parties at the date of this GSA and/or the applicable Agreement, suffered or
incurred by that party arising out of or in connection with the provisions of,
or any matter under, this GSA and/or the applicable Agreement.

 

12.4 Subject to clauses 12.1, 12.2 and 12.3, each party’s total liability in
relation to all events or series of connected events occurring in any given
calendar year arising from or in connection with any particular Agreement and in
relation to anything which the party concerned may have done or not done in
connection with such Agreement (and whether the liability arises because of
breach of contract, negligence or for any other reason) shall be limited to:

 

  (a) in the case of Google, *****% of the total amount of:

 

  (i) fees relating to Search Services paid or payable by Customer to Google
under the applicable Agreement for the year concerned; plus

 

  (ii) Net AdSense Revenues accrued in relation to the applicable Agreement for
the year concerned minus the percentage of such Net AdSense

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

21



--------------------------------------------------------------------------------

Revenues paid or payable by Google to Customer under the applicable Agreement;
or

 

  (b) in the case of Customer, *****% of the total amount of Net AdSense
Revenues paid or payable by Google to Customer under the applicable Agreement
for the year concerned.

 

12.5 Subject to clauses 12.1, 12.2 and 12.3, each party’s total aggregate
liability arising from or in connection with any particular Agreement and in
relation to anything which the party concerned may have done or not done in
connection with such Agreement (and whether the liability arises because of
breach of contract, negligence or for any other reason) shall be limited to:

 

  (a) in the case of Google, *****% of the total amount of:

 

  (i) fees relating to Search Services paid or payable by Customer to Google
under the applicable Agreement; plus

 

  (ii) Net AdSense Revenues accrued in relation to the applicable Agreement
concerned minus the percentage of such Net AdSense Revenues paid or payable by
Google to Customer under the applicable Agreement; or

 

  (b) in the case of Customer, *****% of the total amount of Net AdSense
Revenues paid or payable by Google to Customer under the applicable Agreement.

 

13. Confidentiality

 

Disclosure of confidential and/or proprietary information pursuant to this GSA
and/or any Agreement (including the existence and content of this GSA and/or any
Agreement) shall be governed by the NDA which is hereby incorporated into this
GSA and each Agreement by reference.

 

14. Term and Termination

 

14.1 This GSA shall commence’ on the GSA Effective Date and remain in force
until it terminates or expires in accordance with its terms.

 

14.2 Either party may suspend performance and/or terminate any Agreement, in
whole or in part, with immediate effect, if the other party:

 

  (a) is in material breach of the Agreement where the breach is incapable of
remedy; or

 

  (b) is in material breach of the Agreement where the breach is capable of
remedy and fails to remedy that breach within thirty days after receiving
written notice of such breach.

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

22



--------------------------------------------------------------------------------

14.3 Either party may suspend performance and/or terminate this GSA (and all
Agreements entered into in accordance with it) with immediate effect, if:

 

  (a) a meeting of creditors of the other party is held or an arrangement or
composition with or for the benefit of its creditors (including a voluntary
arrangement as defined in the Insolvency Act 1986) is proposed by or in relation
to the other party;

 

  (b) a chargeholder, receiver, administrative receiver or other similar person
takes possession of or is appointed over or any distress, execution or other
process is levied or enforced (and is not discharged within seven days) on the
whole or a material part of the assets of the other party;

 

  (c) the other party ceases to carry on business or is deemed to be unable to
pay its debts within the meaning of section 123 Insolvency Act 1986;

 

  (d) the other party or its directors or the holder of a qualifying floating
charge gives notice of their intention to appoint, or makes an application to
the court for the appointment of, an administrator;

 

  (e) a petition is presented (and is not discharged within 28 days) or a
resolution is passed or an order is made for the administration or the
winding-up, bankruptcy or dissolution of the other party; or

 

  (f) an event analogous to any of the above happens to the other party in any
jurisdiction in which it is incorporated or resident or in which it carries on
business or has assets.

 

14.4 Google may terminate this GSA (and all Agreements entered into in
accordance with it) immediately upon written notice if:

 

  (a) Customer breaches clauses 5 (Customer’s Obligations), 3.5 (Implementation
of Services), clause 8 (Trade Mark Licence), or clause 13 (Confidentiality); or

 

  (b) there is a Change in Control of Customer or Customer disposes of a
substantial part of its assets. In this clause the term “Control” shall mean the
possession by any person(s) or nominee(s) directly or indirectly of the power to
direct or cause the direction of another person and “Change of Control” is to be
construed accordingly.

 

14.5 Upon the expiration or termination of this GSA for any reason:

 

  (a) all rights and licenses granted by each party shall cease immediately; and

 

  (b) each party shall (at the other party’s option) promptly return to the
other party, or destroy and certify the destruction of, .all Confidential
Information of the other party.

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

23



--------------------------------------------------------------------------------

14.6 The termination or expiration of an individual Agreement shall not have the
effect of terminating any other Agreement or this GSA unless expressly agreed to
by the parties in writing. If an Agreement (but not this GSA) terminates or
expires, all rights and licences granted by Google to Customer relating to the
applicable Services and all other rights and licences granted by Google to
Customer in relation to the applicable Services as stated in such Agreement, if
any, shall cease immediately. Termination or expiration of all Agreements shall
result in the expiration of this GSA on the same date on which the last
Agreement terminates or expires.

 

14.7 Termination or expiration of this GSA or any Agreement, in part or in
whole, shall not limit either party from pursuing other remedies available to
it, nor shall either party be relieved of any obligation to pay fees that have
accrued or are otherwise owed under any Agreement.

 

15. General

 

15.1 Any notices required to be given under this GSA and/or any Agreement shall
be in English and in writing and:

 

  (a) if to Customer, sent to the address/fax number identified on the
applicable Order Form;

 

  (b) if to Google, marked for the attention of the Google Legal Department and
sent to the following address/fax number:

 

Address:

   Google, The Courtyard, 12 Sutton Row, London W1V 5FH

Fax number:

   +44 (0)20 7031 3001; or

 

  (c) in either case, sent to such other address/fax number as either party may
designate from time to time in accordance with this clause.

 

Notices shall be deemed to have been duly served if hand delivered; sent by
facsimile (with the original forwarded by first class post or special delivery);
by special delivery within the United Kingdom and outside the United Kingdom by
recorded airmail post; in each case correctly addressed in accordance with this
clause. Any notice pursuant to this clause shall be deemed to have been served:

 

  (a) if hand delivered at the time of delivery by posting through the letter
box of the correct addressee in accordance with this clause;

 

  (b) if sent by facsimile one hour after transmission during business hours at
its destination or 24 hours after transmission if not within business hours but
in each case subject to proof by the sender that it holds an acknowledgement
confirming receipt of the transmitted notice in readable form; and

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

24



--------------------------------------------------------------------------------

  (c) if sent by post 48 hours after posting (excluding Sundays or any
applicable bank or public holidays in the country of posting) if posted to an
address within the country of posting and seven days after posting (excluding
Sundays or any applicable bank or public holidays in the country of posting) if
posted to an address outside the country of posting.

 

15.2 Customer shall not assign or otherwise transfer its rights or delegate its
obligations under this GSA and/or any Agreement(s), in whole or in part, without
the prior written consent of Google.

 

15.3 Google may sub-contract or assign or transfer any of its obligations or
rights under this GSA and/or any Agreement(s) in whole or in part at its sole
discretion.

 

15.4 Nothing in this GSA or any Order Form(s) shall create or confer any rights
or other benefits whether pursuant to the Contracts (Rights of Third Parties)
Act 1999 or otherwise in favour of any person other than the parties to this GSA
and the Order Form(s), except that this clause shall not operate so as to
restrict or limit the rights of any lawful assignee under this GSA or any
Agreement to exercise the rights and benefits conferred on him by his assignor.

 

15.5 Nothing in this GSA or any Order Form shall be construed as creating a
partnership or joint venture of any kind between the parties or as constituting
either party as the agent of the other party for any purpose whatsoever and
neither party shall have the authority or power to bind the other party or to
contract in the name of or create a liability against the other party in any way
or for any purpose.

 

15.6 Neither party shall be liable for failure to perform or delay in performing
any obligation under this GSA and/or any Agreement(s) if the failure or delay is
caused by any circumstances beyond its reasonable control, including but not
limited to acts of god, war, terrorism, civil commotion, acts of government,
court order, changes to any applicable laws, internet or telecommunications
disturbances, industrial dispute or any failure or delay by the other party to
fulfil its obligations under this GSA and/or any Agreement(s). If such delay or
failure continues for at least 30 days, the party not subject to the force
majeure shall be entitled to terminate the applicable Agreement(s) or, at that
party’s discretion, this GSA and all Agreements by notice in writing to the
other with immediate effect.

 

15.7 Google reserves the right to suspend or terminate the provision of any
Services or parts of any Services or to vary any Services or parts of Services
and/or the manner in which these are provided at any time in order to comply
with any applicable law.

 

15.8 The failure to exercise or delay in exercising a right or remedy under this
GSA and/or any Agreement shall not constitute a waiver of the right or remedy or
a waiver of any other rights or remedies and no single or partial exercise of
any right or remedy under this GSA and/or any Agreement shall prevent any
further exercise of the right or remedy or the exercise of any other right or
remedy. The rights and remedies contained in this GSA and any Agreement(s) are
cumulative and not exclusive of any rights or remedies provided by law.

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

25



--------------------------------------------------------------------------------

15.9 The invalidity, illegality or unenforceability of any provision of this GSA
and/or any Order Form shall not affect or impact the continuation in force of
the remainder of this GSA or the applicable Order Form.

 

15.10 Subject to clause 12.1, this GSA and any Order Form(s) represent the
entire terms agreed between the parties in relation to their subject matter and
supersedes all previous contracts or arrangements or any kind between the
parties relating to their subject matter. This GSA and any Order Form(s) may be
executed in counterparts, including facsimile counterparts.

 

15.11 Where this GSA and/or any Order Form(s) refer to agreements or approvals
to be in writing, at Google’s sole discretion, this may (where appropriate)
include e-mail.

 

15.12 This GSA and any Order Form(s) shall be governed by and construed in
accordance with English law and the parties hereby submit to the exclusive
jurisdiction of the English courts in respect of any dispute or matter arising
out of or connected with this GSA and/or any Order Form(s). If this GSA or any
Order Form is translated into any other language and if there is a discrepancy
in interpretation between the English text and the text of such other language,
the English text will govern.

 

Signed by the parties on the dates shown below.

 

Google:   Customer: Shopping.com UK Limited

By:

 

/s/ Joan Braddi

--------------------------------------------------------------------------------

 

By:

 

/s/ Ehud Furman

--------------------------------------------------------------------------------

Print Name:

 

Joan Braddi

 

Print Name:

 

Ehud Furman

Title:

 

VP, Search Services

 

Title:

 

MD, Shopping.com Europe

Date:

 

12.7.04

 

Date:

 

1/12/04

 

***** Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the
Securities and Exchange Commission.

 

26